UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported:September 7, 2010) ALL AMERICAN GROUP, INC. (Exact name of registrant as specified in its charter) INDIANA 1-7160 35-1101097 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation or organization) Identification No.) 2831 Dexter Drive, Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) (574) 266-2500 (Registrant’s telephone number, including area code) N / A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On September 7, 2010, All American Building Systems, LLC (“AABS”), a subsidiary of the Registrant, entered into an agreement with Caspar/Pope Joint Venture to build a new three story residence hall for Casper College in Casper, Wyoming.The total contract price is approximately $7.99 million.On September 9, 2010, AABS issued a press release describing the agreement.A copy of the press release is filed as an exhibit to this Report and incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)The following exhibit is furnished as a part of this Report: 99.1 Press Release issued September 9, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COACHMEN INDUSTRIES, INC. Date: September 10, 2010 By: /s/ Martin Miranda Martin Miranda, Secretary Printed Name and Title
